Citation Nr: 1602107	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  08-29 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain with degenerative disc disease (low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1966 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Regional Office (RO) in Columbia, South Carolina.  

The Board previously considered this appeal in August 2014, and remanded this issue for further development in order to request recently identified private treatment records and also to obtain an updated VA examination.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

The Veteran's lumbosacral strain with degenerative disc disease is manifested by forward flexion of the thoracolumbar spine to 70 degrees, and was not manifested by forward flexion to 30 degrees or less, ankylosis, or incapacitating episodes of more than one week in the past 12 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Rating for Low Back Disability

The Veteran contends that his service-connected lumbosacral strain with degenerative disc disease disability is more severe than the current 20 percent rating reflects.  This disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5237 regarding lumbosacral strain with degenerative disc disease.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2015).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

These ratings are made with or without symptoms such as pain (regardless of whether it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

After a full review of the record, and as discussed below, the Board concludes that a rating greater than 20 percent for lumbosacral strain with degenerative disc disease is not warranted.  

The Veteran received a VA examination in January 2008.  He endorsed constant, daily low back pain with occasional pain radiation down his right lower extremity, which he said will sometimes affect his ability to walk.  There were no incapacitating episodes reported over the past 12 months in which a physician prescribed bedrest.  Aggravating factors were noted to be weather change, prolonged standing and sitting, lifting, and bending.  The examiner noted no evidence of flare-ups.  On range of motion testing, the examiner found that the Veteran had 80 degrees of forward flexion, 10 degrees of extension, 30 degrees of lateral flexion, bilaterally, and 45 degrees of rotation, bilaterally.  There was pain on all ranges of motion.  The examiner also addressed repetitive motion, and found that motion was not additionally limited.  The Veteran's gait was normal and there were no spasms noted during the examination.  However, the examiner did not address other components of functional loss such as weakness, fatigability, or incoordination.  Radiographic imaging tests revealed "evidence of diffuse moderate degenerative changes with disk degeneration at multiple levels and multiple disk herniations.  None of the disk herniations produced a significant degree of neurological compromise."  The examiner diagnosed degenerative disc disease of the lumbar spine.

Private treatment records from January through May 2008 indicate that the Veteran had very restricted range of motion of the lumbar spine, as well as restrictions on his daily activities of living, including lifting.  Additionally, the private physician indicated that the Veteran had episodes of extreme back tightness and pain about five to six times a year.  As a result of these episodes, the Veteran had to take time off from work and lie in bed for two to three days, and also use over-the-counter anti-inflammatory medications.  These records also document degenerative disc disease in the Veteran's lumbar spine.

On VA examination in July 2012, the examiner noted that flare-ups impact the function of the Veteran's spine.  The Veteran stated that these flare-ups occurred approximately four times in the past year, and lasted about three to four days in each instance.  He said there was increased pain and significant limitations in range of motion as a result of these flare-ups.  Range of motion testing revealed flexion with pain at 70 degrees, extension with pain at 10 degrees, bilateral lateral flexion with pain at 20 degrees, and bilateral lateral rotation with pain at 25 degrees.  Repetitive use testing did not result in any worse results for any of the ranges of motion.  According to the examiner, there was no functional loss, impairment, or additional limitation in range of motion after repetitive use testing was performed.  There was no localized tenderness, pain to palpation, muscle spasms, or guarding of the spine.  Muscle strength, reflex, and sensory tests were all normal.  Straight leg raising test was negative.  There were no signs or symptoms of radiculopathy.  The examiner said that the Veteran had Intervertebral Disc Syndrome (IVDS) with incapacitating episodes of less than one week over the past 12 months.  Radiographic imaging studies revealed arthritis.  The examiner noted that the Veteran's low back disability did not impact his ability to work.

By a letter received in August 2012, the Veteran alleged the July 2012 examination was inadequate-as it lasted only "five minutes"-and the examiner did not appear to conduct a thorough evaluation of his low back disability.  Furthermore, he noted that he is constantly reminded of his low back pain and that his low back disability significantly limits his daily activities.  Specifically, he reports difficulty getting up from sitting or lying down, walking, rolling over in bed, using the toilet, or leaning forward.

Accordingly, the Veteran was afforded another VA examination in October 2014.  Range of motion testing revealed that the Veteran was able to bend to touch his knees.  Based on Plate V, Range of Motion of the Thoracolumbar Spine, this would indicate that the Veteran had flexion to 90 degrees.  38 C.F.R. § 4.71a.  The examiner also noted that the Veteran had 45 degrees of bilateral rotation and extension to 10 degrees.  There were not any neurologic deficits detected.  The Veteran reported that flare-ups occurred approximately every three months and each episode would "last a few days or longer."  Due to the incompleteness of this examination, the Veteran was examined again in February 2015.

On VA examination in February 2015, the examiner noted that the Veteran has been diagnosed with degenerative arthritis of the spine and spinal stenosis since April 2008.  The Veteran endorsed flare-ups with episodes of severe pain about once a month "where he cannot drive for about 3 days due to pain; unknown precipitating event."  Functional loss or impairments that also affect the Veteran's ability to work included: inability to sit for more than 30 minutes at a time, inability to lift more than 20 pounds without extreme pain, and pain due to twisting, crouching, bending and stooping.  Range of motion testing after repetitive use revealed forward flexion to 55 degrees, extension to 10 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 25 degrees.  All ranges of motion were affected by pain.  The examiner was unable to determine if pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups because the Veteran did not have one during the examination.  There was guarding or muscle spasm of the thoracolumbar spine, but it did not result in either an abnormal gait or spinal contour.  Additional factors contributing to the Veteran's spine disability included interference with sitting.  Muscle strength testing results were normal.  All reflexes tested were hypoactive.  Sensory examination was normal.  Straight leg raise testing was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis or Intervertebral Disc Syndrome (IVDS).  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to this spine disability.

The Veteran submitted correspondence, received by VA in July 2015, in which he averred that he has nerve issues associated with his spine disability.  Despite the Veteran's ability to report symptomatology of pain, the objective medical evidence does not relate any symptoms of radiculopathy to his low back disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board finds that the low back disability does not meet the DC 5237 criteria for a rating in excess of 20 percent.  Even after considering reports of back pain, the condition is not been shown to result in forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Furthermore, the evidence does not show that he has ankylosis of the spine.  Functional loss on repeated range of motion testing was not demonstrated.  While occasional flare-ups were described, they did not result in significant loss of occupational functioning.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected low back disability is primarily manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no medical or lay evidence of other low back symptoms that would not result in the pyramiding of other spine-related Diagnostic Codes.  The July 2012 VA examination results that stated the Veteran had IVDS for less than one week in the past 12 months would not result in a higher or separate rating.  The Board has considered whether separate ratings are available under symptoms of radiculopathy.  The Board finds that at no time during the pendency of this appeal has the Veteran's low back disability been shown to result in any objective findings of radiculopathy.  The Veteran's low back symptoms are clearly accounted for in the 20 percent rating pursuant to DC 5237.  Thus, DC 5235-5236, and 5238-5243 are not for application.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence throughout the period on appeal does not indicate that the Veteran's low back disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected low back disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected low back disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of ranged of motion and pain; thus, the demonstrated manifestations specifically associated with his service-connected low back disability - namely pain and limited motion - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's low back disability, and referral for consideration of an extra-schedular evaluation is not warranted.

Based on the foregoing, the Board concludes that the Veteran's low back disability has been no more than 20 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in January 2008.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in January 2008, July 2012, October 2014, and February 2015.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in August 2014.  The Board instructed the AOJ to request any identified private and VA medical records, schedule the Veteran for another VA examination, and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

A rating in excess of 20 percent for service-connected lumbosacral strain with degenerative disc disease (low back disability) is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


